Citation Nr: 1422177	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-45 749	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service connected residuals of a fracture of the left distal tibia and malleolus.  

2.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder to include depression.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability TDIU.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to November 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains a February 2014 brief submitted by the Veteran's representative, a copy of which has been added to the paper claims file, and additional VA clinical reports not physically of record dated through May 2012.  As these clinical reports are included in the list of evidence considered in the June 2012 supplemental statement of the case, a remand for initial consideration of this evidence by the RO is not indicated.  38 C.F.R. § 20.1304(c).    The Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to an increased initial rating for the service connected psychiatric disability and TDIU addressed in the REMAND portion of the decision below require additional development and processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disability is not shown during service; arthritis of the lumbar spine is not shown within one year of service; and the weight of the evidence is against a conclusion that a current lumbar spine disability is etiologically related to service or the service-connected residuals of a fracture of the left distal tibia and malleolus.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include on a presumptive basis as a chronic disorder or as secondary to service connected residuals of a fracture of the left distal tibia and malleolus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issue adjudicated herein.  Specifically, a March 2010 

letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a back disability, to include on the basis of secondary service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have various statements submitted by the Veteran.  The Veteran was also provided a VA examination in April 2010 addressing the claim for service connection for a lumbar spine that is adequate to address the claim.  In this regard, the clinician who conducted this examination considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran that were supported by complete rationale, relying on, and citing to, the records reviewed.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing 

additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.  

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical 

condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

The Board notes that it has reviewed all of the evidence of record, to include that contained in the Virtual VA file, with an emphasis on the evidence relevant to the adjudication herein.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

The STRs reflect that the Veteran was involved in a motorcycle accident in April 1972 accident in which he was struck "head on" by an automobile.  No injury to the lumbar spine was sustained in this accident.  The Veteran did complain about left 

hip pain following the accident, and the examination at that time showed a large hematoma of the left hip.  An x-ray of the left hip showed a displaced iliac crest and comminuted fracture.  [Service connection for residuals of a left pelvis fracture was ultimately granted by a June 2002 rating decision.  This decision also granted service connection for residuals of a compression fracture at T8 after a VA examiner in September 2001 opined that this fracture could have been clinically "missed" during the in-service treatment that followed the motorcycle accident.]  The remaining STRs, including the reports from the November 1972 separation examination, do not reflect a lumbar spine disability.  The Veteran also denied having recurrent back pain on a report of medical history collected in November 1972, and did not otherwise report having a lumbar spine disability on this medical history.  

Following separation from service, the Veteran's original claim for service connection filed in April 1974 did not reference a lumbar spine disability, and a lumbar spine disability was not described or shown at a VA examination conducted in July 1974.  

The evidence thereafter includes reports from a January 1991 VA X-ray of the lumbar spine that showed slight narrowing in the L5-S1 interspace.  The reports from a September 1991 VA examination which resulted in the aforementioned examiner's conclusion that the compression fracture at T8 may have been "missed" following the in-service motorcycle accident reflect the Veteran denying low back pain.   

A lumbar spine disability was not shown or described at an August 1992 VA joints examination.  A VA x-ray of the lumbar spine in June 1996 was said to be normal  but did reveal some fusion of both sacroiliac joints.  A February 2003 VA X-ray of the lumbosacral spine showed L5-S1 disc space narrowing; old ankylosis of the sacroiliac joints; mild scoliosis; and a questionable history of inflammatory arthritis such as ankylosing spondylitis or rheumatoid arthritis.  VA outpatient treatment reports dated in April 2003 reflect complaints of mid back pain.  A May 2003 VA 

lumbar spine X-ray showed degenerative disease at the L5-S1 level and a mild left-sided disc bulge at the L4-L5 level.  A VA X-ray of the lumbar spine in June 2008 showed severe disc space narrowing at L5-S1.  

The reports from the April 2010 VA examination reflect the Veteran reporting that he broke his thoracic spine in the 1972 in-service motorcycle accident, and that his back problems started getting "bad" ten years ago.  He stated that the back pain usually starts in the thoracic spine and moves to the lower back.  Post-service employment was described as including operating equipment and supervising a chain saw team.  Upon examination, the Veteran walked with an even gait and steady balance with the use of ambulatory aids, and the examiner, based on her review of the clinical history and statements of the Veteran, and after noting that the Veteran performed hard physical labor for twenty years after service, concluded as follows:  

There is no evidence that [the] [V]eteran's current low back condition was caused by or a result of his S[ervice] C[connected] L[eft] lower leg condition or military service.  There is no evidence that [the] [V]eteran's lower back condition was aggravated beyond [its] normal progression by his S[ervice] C[connected] lower leg condition or military service.  
 
There is no medical opinion contradicting the opinion following the April 2010 VA examination, and the Board finds this opinion to be definitive as to the matter at hand.  Nieves-Rodriguez; Stefl, supra.  As for the Veteran's assertions linking a lumbar spine disability to his service connected left leg disability, to include as a result of an altered gait pattern caused by this disability, as a lay person, he is not competent to provide evidence as to such a complex medical question as to the etiology of his low back disability, which involves an orthopedic process that is not capable of lay observation.  As such, the question of the etiology of Veteran's lumbar spine disability may not be competently addressed by lay evidence, and the Veteran's own opinion linking such disability to his service connected leg disability, 

or to service, is nonprobative evidence.  Also in this regard, the Veteran was in fact not observed to walk with an altered gait at the April 2010 VA examination, and VA outpatient treatment reports dated in that month and in August 2009 showed the Veteran to walk with a normal gait.  Moreover, the lack of any evidence of arthritis of the lumbar spine within one year of service precludes a grant of service connection on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

Based on a review of the in-service and post-service evidence, to include the silent STRs for a lumbar spine disability and the Veteran's specific denial of recurrent back pain at separation from service; that fact that he did not assert that a lumbar spine disability was incurred in service when he filed his initial claim for service connection in April 1974; and the fact that the earliest indication of a lumbar spine disability is dated in January 1991, over 18 years after separation from service, the  undersigned also finds the Veteran's assertions linking a lumbar back disability to the in-service motorcycle accident to not be credible.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.")  Statements rendered in contemporaneous documents such as in the medical history collected at separation and the original application for service connection filed in April 1974 have much greater probative value than the Veteran's more recent assertions due to their  contemporaneous nature.  Further casting doubt on the Veteran's credibility is the fact that it was not for well over three decades after service (in 2009) that the Veteran filed a claim for service connection for a low back disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Even aside from credibility issues, as indicated above, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current lumbar spine disability, to include its relationship to any in-service injury or service connected disability.    

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As such, 

the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a lumbar spine disability must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

ORDER

Service connection for a lumbar spine disability, to include as secondary to the service connected residuals of a fracture of the left distal tibia and malleolus, is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the clam for an increased initial rating for an acquired psychiatric disorder to include depression to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159  (2013).  Additionally, as the Veteran's claim for a TDIU may be impacted by the outcome of his claim for an increased initial rating for his service connected psychiatric disability, adjudication of the former claim must be deferred pending the outcome of the latter claim.
 
The Veteran was last afforded a VA compensation examination to assess the severity of his service connected psychiatric disability over three years ago in April 2011, and the Veteran's representative, noting that the Veteran has asserted worsening disability, requested in his February 2014 brief that the case be remanded for a VA examination to assess the current severity of the Veteran's service connected psychiatric disability should the Board be unable to assign an increased rating for such disability.  Given the above, and as the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected psychiatric disability, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service connected psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As a positive resolution of the claim for an increased rating for the Veteran's service connected psychiatric disability would impact the adjudication of the claim for TDIU, the Board finds this matter to be inextricably intertwined with the claim for an increased rating for the service connected psychiatric disability.  As such, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Finally, prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected acquired psychiatric disorder to include depression.   Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  The examiner should also offer an opinion as to whether the Veteran is unemployable due to his service-connected psychiatric disability, and the approximate date of unemployability. 

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to first re-adjudicate the claim for an increased initial rating for the service-connected psychiatric disorder.  Thereafter, the AOJ should adjudicate the claim for TDIU.  To the extent that either claim is denied, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


